EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tom Campbell on 5/12/2022.
The application has been amended as follows: 

Claims
1. 	(Currently Amended) A method of treating non-coeliac wheat and/or gluten sensitivity in a human, comprising administering, to a human in need thereof, one or more human milk oligosaccharides (HMOs) selected from the group consisting of 2’-FL, LNnT, LNT and DFL; or a combination thereof.
            2.	(Currently Amended) The method according to claim 1, wherein the one or more HMOs are administered in a synthetic composition
            3.	(Previously Presented) The method according to claim 2, wherein the synthetic composition comprises an amount of 1 g to 15 g of the at least one HMO.
            4.-6.     (Cancelled).
            7.	(Currently Amended) The method according to claim 1, wherein the one or more HMOs comprise 
            8.	(Currently Amended) The method according to claim 1, wherein the one or more HMOs comprise LNnT
            9.	(Currently Amended) The method according to claim [[8]]1, wherein the one or more HMOs comprise LNT
            10.	(Currently Amended) The method according to claim [[9]]2, wherein the synthetic composition 
11.	(Currently Amended) The method according to claim 10, wherein the synthetic composition 
            12.	(Cancelled).
            13.	(Currently Amended) The method according to claim 1, in which the human is administered an amount of 3 g to 15 g per day of the one or more HMOs.
            14.	(Currently Amended) The method according to claim 1, wherein the one or more HMOs is administered to the human for at least 7 consecutive days.
            15.-16.	(Cancelled).
            17.	(Currently Amended) The method according to claim 1, in which the patient is administered the one or more HMOs while consuming gluten containing cereals.
            18.-24. (Cancelled).
            25.	(Currently Amended) The method according to claim 1, the method comprises administering the one or more HMOs at a first dose in a first phase to treat the non-coeliac wheat and/or gluten sensitivity and administering the one or more HMOs at a second dose in a second phase , wherein the one or more HMOs in the first phase are the same as the one or more HMOs in the second phase.
            26.	(Currently Amended) The method according to claim 25, in which the human is administered a higher dose of the one or more HMOs during the first phase followed by a lower dose of the one or more HMOs during the second phase.
            27.	(Previously Presented) The method according to claim 26, in which the higher dose is about 3 g to about 15 g per day and the lower dose is about 2 g to about 7.5 g per day.
            28.	(Previously Presented) The method according to claim 25, wherein the duration of the first phase is at least consecutive 7 days, and the duration of the second phase is at least four consecutive weeks.
            29.	(Previously Presented) The method according to claim 1, in which the human is administered an amount of about 4 g to about 7.5 g per day of the HMO.
            30.	(New) The method according to claim 1, wherein the one or more HMOs comprise DFL.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 3/1/2022, in which claims 4-6, 20 and 21 are cancelled, claim 13 is amended to change the breadth and scope of the claims, and claim 29 is newly added.
In view of the Examiner’s amendment above, claims 1-3, 7-11, 13, 14, 17 and 25-30 are pending in the instant application and are found to be allowable.
The terminal disclaimer filed on 3/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 17/417029, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
This application is a National Stage Application of PCT/IB2018/059497, filed on 11/30/2018.  The instant application claims foreign priority to DK 201700680 filed on 11/30/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 5/29/2020. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 3/1/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 4-6, 20 and 21 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 3/1/2022, with respect to the rejection of claim 13 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claim to alleviate the indefiniteness. The rejection is hereby withdrawn.
Applicant’s response with respect to the provisional rejection of claims 1-12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 17/417029, has been fully considered and is persuasive. The terminal disclaimer filed on 3/1/2022 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 3/1/2022, with respect to the rejection of claims 1-3, 7-11, 13, 14 and 25-28 under 35 U.S.C. 103 as being unpatentable over Hennet et al. (WO 2016/066175 A1), in view of Catassi et al. (Nutrients, 2017) and claim 17 under 35 U.S.C. 103 as being unpatentable over Hennet et al. (WO 2016/066175 A1), in view of Catassi et al. (Nutrients, 2017), further in view of Saini (US 2017/0000830), has been fully considered and is persuasive.  The closest applicable prior art is the cited combination of Hennet/Catassi, wherein Hennet discloses treating IBS by administering 2’-FL/LNnT and Catassi suggests that the symptomology of IBS and NCGS overlaps and that they may be treated using similar approaches. However, as Applicant notes, in another reference, Catassi (2015, IDS) teaches that the causes and mechanisms of NCGS are still unclear, but that what is known is that IBS and NCGS differ in their immunological profile and that few treatment options exist. While IBS and NCGS may share symptoms, treating a symptom is not equivalent to treating the underlying condition. Thus, when considered in aggregate, the prior art does not provide a reasonable assurance of success in treating non-coeliac wheat/gluten sensitivity by administering the instantly claimed HMOs. In contrast, the instant working examples clearly demonstrate effective treatment of subjects having NCGS by administering the instantly claimed HMOs. The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623